NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 21 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

CONSTANTINO COLORADO                            No.    15-72381
HERNANDEZ,
                                                Agency No. A089-859-600
                Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 13, 2018**


Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      Constantino Colorado Hernandez, a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’ decision dismissing his appeal

from an immigration judge’s order denying cancellation of removal. We have



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review de novo whether a conviction

constitutes a crime involving moral turpitude. Tall v. Mukasey, 517 F.3d 1115,

1119 (9th Cir. 2008). We deny the petition for review.

      The agency did not err in determining that Colorado Hernandez’s

convictions under California Penal Code §§ 350(a)(1) and 647(b) are crimes

involving moral turpitude, and therefore that he is ineligible for cancellation of

removal. See 8 U.S.C. § 1229b(b)(1)(C) (aliens convicted of crimes involving

moral turpitude are not eligible for cancellation of removal). We are not persuaded

by Colorado Hernandez’s contentions that precedent establishing his convictions

are crimes involving moral turpitude do not control. In Tall v. Mukasey, 517 F.3d

1115 (9th Cir. 2008), the court held that a conviction under California Penal Code

§ 350(a), including all subsections, is a crime involving moral turpitude, and in

Rohit v. Holder, 670 F.3d 1085 (9th Cir. 2012), the court analyzed only whether

California Penal Code § 647(b) is a crime involving moral turpitude,

notwithstanding any related crimes.

      We do not address Colorado Hernandez’s contentions that Tall and Rohit

were wrongly decided, because a three-judge panel lacks authority to overrule

prior precedent. See De Mercado v. Mukasey, 566 F.3d 810, 816 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                          2                                    15-72381